Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 12/29/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 13-15 of the remark Applicant argued prior art Kim does not appear to teach transmission of code blocks of a transport block such that each code block is “fully contained within a respective slot”   
 	
 	In response:
 	The examiner respectfully disagrees. Both of the references discloses of transmitting code blocks. Prior art Kim at [0124] discloses Fig.9A to 9C. Fig.9A shows each slot of the plurality of slots includes code block. Kim at [0185] briefly discloses the Fig.9A. [0185] same code block is repeatedly transmitted in the plurality of slots means each code block is fully contained within a respective slot and each code block in the respective slot of the plurality of slots is transmitted.
 	For the above reasons, examiner maintains the rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 1, 7-13, 17 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2020/0389873 to Liu et al. (hereinafter Liu) in view of U.S. Pre-Grant Publication US 2021/0100036 to Kim et al. (hereinafter Kim)


 	As to claims 1, 13, 17 and 27, Liu discloses a method of wireless communication at a first wireless communication device, the method comprising:
 	determining resources on a carrier for communication of a transport block comprising a packet to a second wireless communication device, wherein the carrier is time-divided into a plurality of slots, wherein the resources comprise a set of two or more of the plurality of slots [Liu; [0051] discloses a slot may be a unit of resource allocation in the time domain. [0051] also discloses The transport block may 
 	selecting code block parameters associated with a plurality of encoded code blocks of the transport block, wherein the code block parameters comprise a number of the plurality of encoded code blocks and a respective code block size of each of the plurality of encoded code blocks (Liu; [0010]; Fig.9 shows and discloses of selecting number of code block groups and number of code blocks (i.e Fig.9 shows 3 code blocks in code block group 1)  in each code block group. [0133] discloses of selecting code block size. Here number of code blocks in each code block group and size of the code block corresponding to parameter);
 	segmenting the transport block into a plurality of code blocks based on the code block parameters (Liu; [0010] discloses the transport block is segmented into number of code blocks);
 	encoding the plurality of code blocks to produce the plurality of encoded code blocks based on the code block parameters (Liu; [0142]; Fig.8-9 shows and discloses of encoding code blocks); and
 	transmitting the plurality of encoded code blocks over the resources on the carrier to the second wireless communication device (Liu; [0142]; Fig.8-9 shows and discloses of transmitting encoded code block groups that includes code blocks. [0146] discloses of decoding transport block).  
 	Liu discloses plurality of code blocks, but fails to disclose each of the plurality of encoded code blocks is fully contained within a respective slot of the set of two or more of the plurality of slots. However, Kim discloses   
 	each of the plurality of encoded code blocks is fully contained within a respective slot of the set of two or more of the plurality of slots (Kim; Fig.9C; [0124]) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

	As to claims 7 and 23, the rejection of claim 1 as listed above is incorporated herein. In addition Liu-Kim discloses further comprising:
 		receiving acknowledgement information associated with the transport block from the second wireless communication device (Liu; [0010]; [0241]).

 		As to claims 8 and 24, the rejection of claim 7 as listed above is incorporated herein. In addition Liu-Kim discloses wherein the acknowledgement information comprises a respective acknowledgement or negative acknowledgement for each of the plurality of encoded code blocks, and further comprising:
 		retransmitting retransmitted encoded code blocks corresponding to each of the plurality of encoded code blocks for which the negative acknowledgement is received (Liu; [0010]; [0015];  [0246]); and
 		transmitting control information indicating a respective identifier of each of the plurality of encoded code blocks corresponding to each of the retransmitted encoded code blocks (Liu; [0010]; [0015];  [0246]).

		As to claims 9 and 25, the rejection of claim 7 as listed above is incorporated herein. In addition Liu-Kim discloses wherein the acknowledgement information comprises a respective acknowledgement or negative acknowledgement for each slot of the set of two or more of the plurality of slots, each slot of the set of two or more of the plurality of slots comprising at least one of the plurality of encoded code blocks, and further comprising:


 		transmitting control information indicating a respective identifier of each of the slots of the set of two or more of the plurality of slots associated with the respective at least one of the plurality of encoded code blocks corresponding to the retransmitted encoded code blocks (Liu; [0010]; [0015];  [0246]).

 		As to claims 10 and 26, the rejection of claim 1 as listed above is incorporated herein. In addition Liu-Kim discloses wherein each slot of the set of two more of the plurality of slots comprises at least one of the plurality of encoded code blocks (Liu; [0142]; Fig.8-9 shows and discloses of encoding code blocks).

 		As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition Liu-Kim discloses further comprising:
 	 	reserving the resources on the carrier for communication of the transport block based on a packet size of the packet and a modulation and coding scheme selected for communication of the transport block (Liu; Fig.8; [0143]; [0147]; [0099]).

 		As to claim 12, the rejection of claim 1 as listed above is incorporated herein. In addition Liu-Kim discloses wherein the plurality of encoded code blocks comprise rate-matched encoded code blocks, and wherein the transmitting the plurality of encoded code blocks further comprises: 
 		mapping the plurality of rate-matched encoded code blocks to a plurality of modulation symbols (Liu; [0109]; [0276]; [0342]); and 
.

Allowable Subject Matter

	Claims 2-6, 14-16, 18-22 and 28-30 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478